Title: To Benjamin Franklin from Besse, 5 September 1781
From: Besse, Jacques
To: Franklin, Benjamin


Monsieur,
A Kehl le 5 7bre 1781
Je n’ai reçu l’honneur de votre Lettre que le 21 d’août & si je ny pas répondu plutôt, c’est que je n’ai pu trouver de traducteur qu’à Strasbourg. Je ne Suis pas le Seul dans cette manufacture qui se plaigne du retardement des Lettres; nous en cherchons infructueusement les causes, c’est pourquoi, Monsieur, si jamais vous voulez bien me procurer l’honneur de votre correspondance, Je vous serai obligé dadresser vos Lettres à M. Berard, Directeur de l’imprimerie de Mr. Levrault, imprimeur de l’intendance. On ne peut être plus agréablement flatté Monsieur que je ne l’ai été en recevant votre Lettre, quelle exactitude & quelle bonté se trouve dans cette chere Lettre: elle m’est précieuse Je vous assure, Monsieur, & mes remercimens ne peuvent exprimer que faiblement le Sentiment de reconnoissance & d’amitié que J’ai pour vous.
Il est un article qui regarde l’impression des plans des villes qui se font sur de la toille; vous me faites l’honneur de me dire que ces plans se gravent sur du Cuivre; cette gravure se fait-elle en relief comme nos vignettes? ou en taille douce; de plus vous me parlez d’une Blanchement, qu’on m’a dit être de la glue, & cette glue avec de la farine tient lieu d’encre. Ma curiosité me porte, envers vous, un peu trop loin puisqu’elle me force à vous demander quelle espece de glue on se Sert & si on la prépare avant que de s’en Servir.
La colophane, que j’ai mis a l’epreuve dans le vernis d’imprimerie fait a merveille puisquelle donne à l’encre le degré de siccité qu’il faut quelle ait nécessairement; c’est un trouvaille dont on vous est redevable & qui est dun grand secours pour cette imprimerie. Quoique je n’aye pas lieu de me plaindre d’être venu dans ce pays-ci, Je ne vous cache pas que j’ai un regret infini d’avoir quitté Paris au même instant que j’ai eu le bonheur de vous connoître. Si jamais, Monsieur, je pouvois avoir l’honneur de vous être attaché que je Serois content; vous me verriez a découvert pour bien de petites idées, qui, avec un peu d’argent, pourroit produire de grands effets. Par exemple je Suis à même de faire faire une roue de verre, qui, je crois, par son méchanisme doit avoir un mouvement de rotation, a ne s’arrêter qu’à la destruction de la machine même. Je ne sais pas, si je puis reussir, Le nom que je pourrai donné a cette machine; Le mouvement perpétuel m’est passé par la tête, mais les difficultés que tant de personnes bien plus instruits ont eu, me met en défiance, & me fait croire que Je n’y parviendrai pas; ma raison combat cette défiance & me met à la gêne au point, Monsieur, que mes appointemens de 1200 l.t. sont employés à cela à mesure que je les touche. Croyez, Monsieur, si jai le bonheur de réussir, que vous serez le premier a qui j’aurai l’honneur den adresser une, & si quelque chose peu flatter mon amour propre c’est l’esperance d’avoir cette satisfaction. J’ai l’honneur d’être Monsieur avec le plus profond respect Votre très humble & très obeissant serviteur
Besse

P.S. l’édition de voltaire n’est commencée que depuis mon arrivée ici, il peut y avoir 8 ou 9 feuilles de faites.

 
Notation: Besse 5. 7bre. 1781.
